DETAILED ACTION
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
the word “each” should be added between the words “are” and “internally” in line 11 of each claim. 
the word “two” should be deleted from line 14 of claim 1  
the word “two” should be deleted from line 13 of claim 19
the word “section” should be changed to “sectional” in line 13 of claim 19.  
Appropriate correction is required.
Claims 2 and 20 are objected to because of the following informalities:  the phrase “all the time” should be deleted (from line 4 of claim 2 and lines 4-5 of claim 20).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the word “flow” should be deleted from line 3 to correct antecedent basis.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the second occurrence of the word “air” in line 5 should be deleted (the air does not form the claimed surface).  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  a space should be added in the terms “gripportion” and “alonga” in lines 2 and 3 to correct to “grip portion” and “along a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “configured into” in line 8 may be interpreted to suggest that the motor is modified, oriented or changed to be an alternating current (AC) motor, whereas the motor as disclosed is only understood to be a single function motor that only operates as an AC motor.  Therefore, it is suggested that the term “configured as” be deleted.  Additionally, the limitation at the end of claim 16, that the motor is arranged on an outside of the duct, is understood to suggest that the motor is external to a side (effectively radially outside) of the duct, whereas it is best understood that the motor is disclosed to not be inside the duct.  It is suggested that the application replace the term “on an outer side” with “outside” or “external” to more clearly define the location of the motor.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaanan et al. (2009/0038108).
Regarding claim 1, Shaanan discloses a blower, comprising: a housing (10), comprising an air inlet (12) for the air entering in; a motor (18), used for providing rotating driving force; an axial fan (16), driven by the motor to rotate along a fan axis and generate air flow, and the axial fan comprising a hub and impeller (22); a blowing tube (24), comprising an air outlet (44) for the air exiting; and a duct, comprising a guiding cone and vanes (clearly seen in Figs. 1 and 3) which is located between the axial fan and the air outlet, and used for guiding the air flow generated by the axial fan to move to the air outlet, wherein a size of the motor is configured in a manner that the motor cannot be contained in the guiding cone (motor clearly substantially larger than cone), the housing and the blowing tube are internally provided with an air passage, the vanes are fixedly connected with the guiding cone (clearly shown in cross-section of Fig. 3 to be a single part) in a radial direction and located in the air passage, the motor is completely contained in the air passage of the housing, and the motor and the duct are located on opposite sides of the axial fan.
Regarding claim 3, Shaanan further discloses that a volume of the guiding cone is less than that of the motor.
Regarding claim 4, Shaanan further discloses that a maximum cross section area of the motor in a direction perpendicular to the fan axis is greater than a maximum cross section area of the hub in the direction perpendicular to the fan axis.
Regarding claim 5, Shaanan further discloses that in the direction perpendicular to the fan axis, the motor and the axial fan do not overlap with each other.
Regarding claim 6, Shaanan further discloses that the air passage comprises an upstream area from the air inlet to the axial fan and a downstream area from the axial fan to the air outlet, a direction from the upstream area to the downstream area is defined as a longitudinal direction, and the motor, the axial fan and the duct are sequentially arranged in the longitudinal direction.
Regarding claim 7, Shaanan further discloses that the duct is located in the downstream area, the duct further comprises a guiding housing (clearly shown in cross section of Fig. 3 to be a separate component from the housing, positioned between the housing and the blowing tube) containing the guiding cone and the vanes located between the flow guiding cone and the guiding housing, the guiding housing, the motor and the axial fan are all contained in the housing, and the housing is configured to be assembled and connected with the blowing tube (paragraph 45).
Regarding claim 8, Shaanan further discloses that a moving direction of air flow formed due to rotation of impeller is an extending direction of the fan axis, and the fan axis extends in the longitudinal direction.
Regarding claim 15, Shaanan further discloses that the housing and the blowing tube are structures independent of each other.
Regarding claim 19, Shaanan further discloses the motor is wholly contained in the housing, the housing and the blowing tube are internally provided with an air passage, and the vanes are fixedly connected with the guiding cone in a radial direction and located in the air passage, the motor and the duct are located on two opposite sides of the axial fan, a maximum cross section area of the motor in a direction perpendicular to a fan axis is greater than a maximum cross section area of the guiding cone in the direction perpendicular to the fan axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al. (2009/0038108) as applied to claim 1.
Regarding claim 11 and 12, Shaanan further discloses that the preferred rotating speed of the motor is preferably as high as 36,965 RPM (paragraph 40), which falls within the claimed range, but fails to disclose any specific diameter of the fan or ratio of the diameter of the fan to the diameter of the hub.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to , since it has been held that where the general In re Aller, 105 USPQ 233. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 2, 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al. (2009/0038108) as applied to claim 1, and further in view of Diehl et al. (WO 2009/144257).
Regarding claims 2 and 20, Shaanan discloses that the air moves into the air passage from the air inlet and is blown out from the air outlet, which is inherently capable of being used for blowing away fallen leaves and trash on the ground, but fails to disclose that the motor is exposed in the air passage, and the air entering from the air inlet passes around the motor, so as to achieve cooling on the motor.  Diehl discloses a similar leaf blower/vac and teaches that the motor is preferably positioned within, and exposed to, the airflow passage between the inlet and the fan (when in blowing mode, similar to Shaanan), which will cool the drive motor (third to last paragraph on translation page 2), which is very well known to anyone of ordinary skill in the art to improve performance, efficiency and lifespan of electric motors.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to either provide additional air inlets, or to move the inlets (12) of Shaanan, to a location that is upstream of the motor, such that the airflow will pass over/around the motor to provide a 
Regarding claim 9, Diehl further discloses that a gap (36) for the airflow entering from the air inlet to flow is kept between the motor and the housing, the gap comprises an surrounding area around the motor and a transition area (96) located between the surrounding area and the axial fan, the impeller of the axial fan rotates to form an annular rotating surface, the air passage comprises a plurality of surfaces perpendicular to an air flow flowing direction, and a minimum area of an air area of the surrounding area in the longitudinal direction is greater than an area of the rotating surface, with the configuration having the tapered transition portion reducing flow resistance of the web supporting the motor (4th full paragraph on translation page 3), and thus improving performance.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar tapered transition section between the motor and fan of Shaanan, as well as the gap disclosed by Diehl, to provide the additional improvement in performance, wherein the tapered section and fan sized to fit in the smaller portion of the tapered end, effectively provide a gap area that is greater than the area of the rotating surface of the impeller of the fan.
Regarding claim 10, as discussed supra for claims 11-12, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (effectively, it would be a design choice to provide the blower with different sized outlet and/or fan impeller to accommodate different sizes or provide different airflow profiles for different application , including an outlet and fan impeller ratio within the claimed ranges).  In re Aller, 105 USPQ 233. Please note that in the .  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al. (2009/0038108) as applied to claim 1, and further in view of Kodato et al. (WO 2014/030755).
Shaanan discloses the blower as discussed supra, but fails to disclose a handle.  Kodato discloses a similar tubular hand-held blower configuration having a well-known handle configuration above the motor housing portion, which is known in the art to provide a balanced gripping surface for a user to easily control and comfortably support the blower.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar handle location and configuration as an optional alternative to the configuration of Shaanan that does not include a handle, as taught by Kodato and with handles being very well known in the art to be commonly provided on hand-held appliances of all shapes and sizes, to allow a user to easily control and comfortably support the blower.  Further, the configuration of the handle taught by Kodato relative to the motor, would provide all of the structure set forth in claims 13 and 14, with the gravity center of the device obviously falling between the motor and the axial fan (possibly without the batteries or if/when powered . 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al. (2009/0038108) as applied to claim 1, and further in view of Spillere (EP 0792578).
Regarding claim 16, Shaanan discloses the blower as discussed supra, but fails to disclose that the motor may be an AC motor.  Spillere discloses another known blower having a pressure means in the form of an electric motor driving a fan unit and teaches that the pressure means may include an AC or DC motor (Col. 3, lines 43-47), thus teaching that AC and DC motors are known alternatives in the art, wherein AC motors are known to typically be more powerful due to increased power supply, as well as providing the advantage that the power source does not have a limited time of use (as compared to batteries).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made, that the motor of Shaanan may alternatively be provided as an AC motor, to provide increased power and effectively endless use time compared to battery power.  
Regarding claim 18, Shaanan further discloses that the duct further comprises a guiding housing (shown at number 14 in Fig. 3, and clearly seen in Fig. 1) containing the guiding cone, the guiding housing, the motor and the axial fan are all contained in the housing, and the housing is configured to be assembled and connected with the blowing tube.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shaanan et al. (2009/0038108) in view of Spillere (EP 0792578) as applied to claim 16, and further in view of Diehl et al. (WO 2009/144257).
As discussed supra for claims 2 and 20, Diehl teaches that it is advantageous to position the motor and inlets such that the air entering the air passage from the air inlet flows across a whole outer surface of the motor, so that the air is utilized for cooling the motor, thus providing the further advantage of increasing efficiency and motor life.

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 December 2021, with respect to the rejections of all pending claims in view of Binder et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Shaanan, as discussed supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        22 February 2022